Per Curiam.

This cause raises two distinct issues. Case No. 81-1574 presents the question of whether the affirmative defense of implied assumption of the risk is merged into comparative negligence. Case No. 81-1771 was certified by the Court of Appeals to resolve a conflict with unreported cases in the Sixth, Eighth and Tenth Appellate Districts over the applicability of R.C. 2315.19 to causes accruing before its effective date, but tried subsequently. Because of our resolution to the second question, we consider only it.
In Viers v. Dunlap (1982), 1 Ohio St. 3d 173, we were faced with precisely the same issue. There we held that R.C. 2315.19 does not apply to causes arising prior to its effective date. We stated in the syllabus:
“R.C. 2315.19 affects substantive rights and applies prospectively to causes of action arising after June 20,1980, the effective date of the statute.” As Straub’s cause of action arose nearly two years prior to June 20,1980, R.C. 2315.19 does not apply. Since comparative negligence is inapplicable, we have no occasion to decide the other important issue presented: is implied assumption of the risk merged into comparative negligence. Due to the present posture of this cause, this question is not ripe, so its resolution must await another day and cause.
Based on the foregoing, the judgment of the Court of Appeals is affirmed, although we reach the result by a different route than did the Court of Appeals.

Judgment affirmed.

W. Brown, Locher, Holmes and Krupansky, JJ., concur.
Celebrezze, C.J., Sweeney and C. Brown, JJ., dissent.